DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/15/2021 in which claims 1-10 are still pending in the application while amendments to the specification and to the drawings have been entered and approved.
Drawings
The drawings were received on 12/15/2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In clam 7, page 7, line 1, replace “an balance current” with -- a balance current--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “ A method for active balance control of a battery pack, the battery pack comprising a battery cell of a charging batch, a working batch, and a resting batch, the method comprising: calculating, by a first calculation module, a reference balance current ratio of the battery cell to the battery pack in each batch; calculating, by a second calculation module, an actual balance current ratio of the battery cell to the battery pack at each moment in any batch; storing, by a memory or a non-transitory computer readable medium, a preset tracking algorithm; allowing, by a tracking module, the actual balance current ratio to track the reference balance current ratio of the corresponding batch in real time by executing the preset tracking algorithm; and performing, by a balance control module, balance control on the battery pack according to a tracking result”.
Claims 2-8, and 10 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
As in claim 9: A system for active balance control of a battery pack, comprising: a first calculation module, configured to calculate a reference balance current ratio of a battery cell to the battery pack in each batch, wherein the batch comprises a charging batch, a working batch, and a resting batch; 7 285 1LT:192692:524747:1 :ALEXANDRIAa second calculation module, configured to calculate an actual balance current ratio of the battery cell to the battery pack at each moment in any batch; a memory or a non-transitory computer readable medium, configured to store a preset tracking algorithm; a tracking module, configured to execute the preset tracking algorithm to allow the actual balance current ratio to track the reference balance current ratio of the corresponding batch in real time; and a
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
CA 2857234 to Umetsu et al., (Umetsu) discloses the general state of the art regarding a power reserve apparatus, power system, and electric vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 29, 2021